Citation Nr: 0114015	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an eye 
injury.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to March 
1976.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which denied the benefit sought 
on appeal.

The Board notes that the Disabled American Veterans (DAV) is 
listed as the veteran's representative of record.  However, 
in a recent statement from the veteran, received at the RO in 
October 2000, the veteran expressed dissatisfaction with his 
representative and requested that the RO "please remove them 
as my representative."  Subsequent to that statement, the 
DAV submitted two statements on behalf of the veteran.  
However, in light of the veteran's October 2000 statement, 
the Board has not listed the DAV as the veteran's 
representative on the this decision.  

The veteran had requested a hearing at the RO in conjunction 
with this appeal, but in September 1999, he canceled his 
request.  There are no other outstanding hearing requests of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a Board decision dated in December 1984, the Board 
denied service connection for residuals of an eye injury.

3.  The evidence associated with the claims file subsequent 
to the December 1984 decision is cumulative and redundant of 
evidence previously of record, does not bear substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for an eye 
disorder.



CONCLUSIONS OF LAW

1.  The Board's December 1984 decision denying entitlement to 
service connection for residuals of an eye injury is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991);  38 C.F.R. 
§ 20.1100 (2000).

2.  New and material evidence to reopen the claim for service 
connection for residuals of an eye injury has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for residuals of 
an eye injury on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.  A December 
1984 Board decision denied service connection for residuals 
of an eye injury.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision, or the claimant files an appeal to the United 
States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. 
§§ 7103(a), 7104(c) (West 1991).  When the Board affirms a 
determination by the RO, that determination is subsumed by 
the final appellate decision.  See 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1104.  Once the Board's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
motion for reconsideration or an appeal.  Therefore, the 
Board's January 1987 decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20,1002(c)(1), 20.1103.
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Board must 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 
3.156, 20.1105.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Blacks Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new" and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 115 F.3d at 1363 
(citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Final Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The veteran claims he is entitled to service connection for 
residuals of an eye injury, which he contends was incurred 
from the injury he sustained in 1975, when he accidentally 
splashed battery acid in his face, burning his right eye.  
Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease or disorder diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

As noted earlier, the veteran's claim was previously denied 
by a Board decision dated in December 1984.  The basis of the 
Board's denial was that the veteran's current eye disorder 
was not related to an incident of his active service.  In 
April 1998, the veteran submitted a request to reopen the 
claim for service connection.  The evidence associated with 
the veteran's claims file following the Board's December 1984 
decision includes the following:  duplicative copies of 
service medical records pertaining to treatment for battery 
acid burns in August 1975; an October 1986 report from the 
Army Board of Correction of Military Records, which basically 
reiterates a finding that during service the veteran had poor 
vision immediately after splashing acid in his eyes; and 
treatment records from 1995 to 1998 from the Miami VA Medical 
Center, which dealt with an ankle injury.

The Board finds that while some of this evidence is new, in 
that some of the evidence was not previously of record, it is 
not material to the veteran's claim.  The evidence considered 
by the December 1984 Board decision established that the 
veteran did suffer from a refractive error in the right eye, 
which was not correctable.  However, there was no evidence 
that such a condition was causally or etiologically related 
to the veteran's active service, including an incident in 
which the veteran splashed battery acid in his eyes.  Such 
evidence is still missing in this case.  Rather, the "new" 
evidence simply demonstrates that the veteran currently has 
an eye disorder, but there is no indication that this 
disorder is related to the veteran's active service.

The veteran has also submitted several statements of his own 
purporting to associate his eye disorder to his military 
service.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Latham v. Brown, 7 Vet.App. 359, 
365 (1995).  Thus, the veteran's statements do not serve his 
claim in a meaningful way because he has no apparent medical 
expertise or training.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to establish a medical diagnosis or draw medical conclusions 
which require medical expertise.)  Nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet.App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered new, may not serve 
as a predicate to reopen a previously denied claim.)

Based on the foregoing evidence and analysis, the Board finds 
that the additional evidence, by itself or in connection with 
the evidence previously submitted is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the Board concludes that new and material 
evidence has not been submitted to reopen the previously 
disallowed claim.  Accordingly, the benefit sought on appeal 
is denied.

The Board notes that during the pendency of this appeal there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the 
VCAA does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds the above discussion sufficient to notify the 
veteran as to the type of evidence needed to reopen and 
substantiate his claim for service connection for an eye 
disorder.  In that regard, he must present medical evidence 
that he currently has an eye disorder, and that his disorder 
is causally or etiologically related to his active military 
service.  



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of an eye disorder, the appeal is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

